DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 5-10, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 5-10, regarding the newly amended claim limitations to claims 1 and 12:
The Examiner notes that a new combination of prior art(s) is presented as necessitated by the newly presented amendments to claims 1 and 12 such that arguments directed solely to the previously cited prior arts are now moot.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as obvious over Johnson et al. (US 2005/0133818 A1), hereinafter as Johnson, in view of Beach (US 2006/0060871 A1), in view of Okamoto et al. (US 2015/0048419 A1), hereinafter as Okamoto.

6.	Regarding Claim 1, Johnson discloses a high electron mobility transistor (HEMT) (see Figs. 1A-B and [0002 & 0030] “Gallium nitride materials have a number of attractive properties including high electron mobility”, “semiconductor device 10 that includes a gallium nitride material region 12 … device 10 is a field effect transistor (FET)”), comprising:
a buffer layer (element 12, see [0064-0065] “gallium nitride material region 12”, “In other embodiments, transition layer 22 has a constant (i.e., non-varying) composition across its thickness.  Such transition layers may also be referred to as buffer layers”) on a substrate;
a barrier layer (element 12, see [0067] “Gallium nitride material region 12 comprises at least one gallium nitride material layer.  As used herein, the phrase "gallium nitride material" refers to gallium nitride (GaN) and any of its alloys, such as aluminum gallium nitride (AlxGa(1-x)N)”) on the buffer layer;
a gate electrode (elements 18 & 26, see [0030] “gate electrode 18 … A via 26 is formed within layer 24 in which the gate electrode is, in part, formed.  As described further below, the shape and dimensions of the via and, thus the gate electrode, can be controlled to improve properties of the device.”) on the barrier layer;
a first passivation layer (element 24, see [0035] “Suitable compositions for electrode-defining layer 24 include, but are not limited to, nitride-based compounds (e.g., silicon nitride compounds), oxide-based compounds (e.g., silicon oxide compounds), polyimides, other dielectric materials, or combinations of these compositions (e.g., silicon oxide and silicon nitride).” Selected as silicon nitride compounds) adjacent to two sides of the gate electrode (see Fig. 1A left and right sides); and
a sidewall of the first passivation layer comprises a first curve (see Fig. 1A a first left sidewall comprises a first curve defined at an upper portion of element 24).
	Johnson does not disclose a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer contacting the sidewall, the p-type semiconductor layer comprises a U-shape, the U-shape comprises a horizontal portion, a first vertical portion, and a second vertical portion, and a top surface of the horizontal portion and a sidewall of the first vertical portion comprise a right angle.
Beach discloses a p-type semiconductor layer (see Fig. 9 element 72, see [0063] “P-type GaN 72”) between the gate electrode (element 40, see [0049] “gate contact 40”) and the barrier layer (element 16, see [0054] “III-nitride barrier layer 16”).
	The p-type semiconductor layer as taught by Beach is incorporated as a p-type semiconductor layer of Johnson. The combination discloses a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer contacting the sidewall, the p-type semiconductor layer comprises a U-shape, the U-shape comprises a horizontal portion, a first vertical portion, and a second vertical portion (see Johnson Fig. 1A the p-type semiconductor layer is incorporated as a lower layer of elements 18 & 26 between gate electrode layer upper center portion of elements 18 & 26 and the barrier layer element 12 in the manner as seen in Beach Fig. 9, wherein a corner of the incorporated p-type semiconductor layer contacts the left sidewall of element 24 at a top right corner portion of the left element 24, the p-type semiconductor comprises a U-shape along the curvature of the trench in element 24, with a horizontal portion contacting element 12, a first vertical portion contacting a left element 24 portion and a second vertical portion contacting a right element 24 portion – see “Illustrated Fig. 1A” below for visual aid).

    PNG
    media_image1.png
    690
    955
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the p-type semiconductor layer as taught by Beach as the p-type semiconductor layer of Johnson, wherein the combination discloses, wherein the combination discloses a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer contacting the sidewall, the p-type semiconductor layer comprises a U-shape, the U-shape comprises a horizontal portion, a first vertical portion, and a second vertical portion because the combination allows for good confinement and reduced leakage (see Beach [0049]) and allows controlling of the threshold voltage by having the p-type semiconductor interface between the gate and the barrier.
	Johnson and Beach do not appear to explicitly disclose a top surface of the horizontal portion and a sidewall of the first vertical portion comprise a right angle.
	Okamoto discloses a multilayer gate structure (see Fig. 8 elements GE, GI and see [0046] “gate electrode GE … gate insulation film GI”) comprising an upper metal gate layer (see [0065] “the material for forming the gate electrode GE, other metal film than the Au/Ni film may also be used”) and a lower interface layer (element GI at an interface between element GE and device layers below), wherein a bottom surface of the lower interface layer has a curved U-shape (see Fig. 8), and an upper surface of the lower interface layer has right angles at an interface with the upper metal gate layer (see Fig. 8).
	The shape of the multilayer gate structure as taught by Okamoto is incorporated as the shape of the multilayer gate structure of Johnson and Beach. The combination discloses a top surface of the horizontal portion and a sidewall of the first vertical portion comprise a right angle (see “Illustrated Fig. 1A” above, the upper surface of element “p-type semiconductor layer” has an upper surface with right angles at an interface with element “Gate Electrode” as seen in Okamoto Fig. 8 between elements GE and GI).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the shape of the multilayer gate structure as taught by Okamoto as the shape of the multilayer gate structure of Johnson and Beach, wherein he combination discloses a top surface of the horizontal portion and a sidewall of the first vertical portion comprise a right angle because the combination provides reduced resistance of a channel which can be formed at the end of 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known shape of a multilayer gate structure within a trench in a similar device for another in which the options are provided as alternatives (see Okamoto Fig. 8, 10-20).

7.	Regarding Claim 2, Johnson and Beach and Okamoto disclose the HEMT of claim 1, wherein the buffer layer comprises a group III-V semiconductor (see Johnson [0064-0065] “gallium nitride material region 12”).

8.	Regarding Claim 3, Johnson and Beach and Okamoto disclose the HEMT of claim 2, wherein the buffer layer comprises gallium nitride (GaN) (see Johnson [0064-0065] “gallium nitride material region 12”).

9.	Regarding Claim 4, Johnson and Beach and Okamoto disclose the HEMT of claim 1, wherein the barrier layer comprises AlxGa1-xN (see Johnson [0067] “Gallium nitride material region 12 comprises at least one gallium nitride material layer.  As used herein, the phrase "gallium nitride material" refers to gallium nitride (GaN) and any of its alloys, such as aluminum gallium nitride (AlxGa(1-x)N)”).

10.	Regarding Claim 5, Johnson and Beach and Okamoto disclose the HEMT of claim 1, wherein the first passivation layer comprises silicon nitride (see [0035] “Suitable compositions for electrode-defining layer 24 include, but are not limited to, nitride-based compounds (e.g., silicon nitride .

11.	Regarding Claim 8, Johnson and Beach and Okamoto disclose the HEMT of claim 1, wherein the p-type semiconductor layer comprises p-type gallium nitride (p-GaN) (see Beach [0063] “P-type GaN 72”).

12.	Regarding Claim 9, Johnson and Beach and Okamoto disclose the HEMT of claim 1, further comprising a field plate adjacent to two sides of the gate electrode and on the first passivation layer (see Johnson upper outer leftmost and rightmost portions of elements 18 & 26 on the incorporated first passivation layer, see [0053] “the portion of the gate electrode that overhangs the electrode-defining layer in the direction of the drain electrode can function as a field plate which increases the breakdown voltage of the device, amongst other beneficial effects.”;
The interpretation is consistent with the Applicant’s invention as disclosed in the original specification, see Applicant’s Fig. 5, gate electrode element 38 part of the same gate structure layer element 36 with field plate portions elements 40 which are also part of the same gate structure layer element 36).

13.	Regarding Claim 10, Johnson and Beach and Okamoto disclose the HEMT of claim 9, wherein the field plate and the gate electrode comprise a same material (see Johnson, same material of element 26, element 18 is a portion of element 26).

Claim 11, Johnson and Beach and Okamoto disclose the HEMT of claim 1, wherein a bottom surface of the p-type semiconductor layer comprises a second curve (see Johnson Fig. 1A a second curve defined at a bottom portion of element 24).

15.	Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over Johnson et al. (US 2005/0133818 A1), hereinafter as Johnson, in view of Beach (US 2006/0060871 A1), in view of Okamoto et al. (US 2015/0048419 A1), hereinafter as Okamoto, in view of Huang et al. (US 2019/0206998 A1), hereinafter as Huang.

16.	Regarding Claim 6, Johnson and Beach and Okamoto disclose the HEMT of claim 1.
Johnson and Beach and Okamoto do not explicitly disclose further comprising a second passivation layer between the first passivation layer and the barrier layer.
	Huang discloses further comprising a second passivation layer between the first passivation layer and the barrier layer (see Fig. 1 second passivation layer element 126 between the first passivation layer element 124 and the barrier layer element 108, see [0017] “the first dielectric layer 124 may be formed from one or more suitable materials including … silicon nitride (SiN)”, “second dielectric layer 126 may be formed from one or more suitable materials including … aluminum oxide Al2O3), aluminum nitride (AlN)”, and see [0015] “barrier layer 108”).
	The second passivation layer as taught by Huang is incorporated as a second passivation layer of Johnson and Beach. The combination discloses further comprising a second passivation layer between the first passivation layer and the barrier layer (the second passivation layer of aluminum oxide is incorporated between the first passivation layer of silicon nitride and the barrier layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a second passivation layer between the first passivation layer and the barrier layer as taught by Huang as further comprising a second passivation layer between the first passivation layer and the barrier layer of Johnson and Beach and Okamoto because the combination provides different material which provide different protective properties against different unwanted impurities from diffusing to the active area of the device;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known passivation layer for another in a similar device where the materials are provided as alternatives (see Huang [0017] and Johnson [0035]).

17.	Regarding Claim 7, Johnson and Beach and Okamoto and Huang disclose the HEMT of claim 6, wherein the second passivation layer comprises aluminum nitride, aluminum oxide (see Huang [0017] “second dielectric layer 126 may be formed from one or more suitable materials including … aluminum oxide Al2O3), aluminum nitride (AlN)”), silicon carbide, or silicon oxynitride.

18.	Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Johnson et al. (US 2005/0133818 A1), hereinafter as Johnson, in view of Banerjee et al. (US 2020/0044067 A1), hereinafter as Banerjee.

19.	Regarding Claim 12, Johnson discloses a high electron mobility transistor (HEMT) (see Figs. 1A-B and [0002 & 0030] “Gallium nitride materials have a number of attractive properties including high electron mobility”, “semiconductor device 10 that includes a gallium nitride material region 12 … device 10 is a field effect transistor (FET)”), comprising:
a buffer layer (element 12, see [0064-0065] “gallium nitride material region 12”, “In other embodiments, transition layer 22 has a constant (i.e., non-varying) composition across its thickness.  on a substrate (element 20, see [0030] “substrate 20”);
a barrier layer (element 12, see [0067] “Gallium nitride material region 12 comprises at least one gallium nitride material layer.  As used herein, the phrase "gallium nitride material" refers to gallium nitride (GaN) and any of its alloys, such as aluminum gallium nitride (AlxGa(1-x)N)”) on the buffer layer;
a gate electrode (elements 18 & 26, see [0030] “gate electrode 18 … A via 26 is formed within layer 24 in which the gate electrode is, in part, formed.  As described further below, the shape and dimensions of the via and, thus the gate electrode, can be controlled to improve properties of the device.”) on the barrier layer;
a first passivation layer (element 24, see [0035] “Suitable compositions for electrode-defining layer 24 include, but are not limited to, nitride-based compounds (e.g., silicon nitride compounds), oxide-based compounds (e.g., silicon oxide compounds), polyimides, other dielectric materials, or combinations of these compositions (e.g., silicon oxide and silicon nitride).” Selected as silicon nitride compounds) adjacent to two sides of the gate electrode (see Fig. 1A left and right sides).
Johnson does not appear to explicitly disclose a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer not directly contacting the gate electrode and directly on top of the first passivation layer comprises a curve.
Banerjee discloses (see Fig. 5 and [0023] “HEMT”) a p-type semiconductor layer (element 344, see [0041] “the lower gate electrode film 344 includes p-type GaN”) between the gate electrode (central portion of element 444, see [0043] “upper gate electrode film”) and the barrier layer (element 108, see [0047] “barrier layer 108”), wherein a corner (corner at an interface between element 344 and element 244, at the curved transition corner between the uppermost surface and sidewall surface of element 244) of the p-type semiconductor layer not directly contacting the gate electrode and directly on top of the first passivation layer comprises a curve (see Fig. 5 the corner comprises a curve).
a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer not directly contacting the gate electrode and directly on top of the first passivation layer comprises a curve (see Johnson Fig. 1A the p-type semiconductor layer is incorporated as a lower layer of elements 18 & 26 between gate electrode layer upper center portion of elements 18 & 26 and the barrier layer element 12 in the manner as seen in Banerjee Fig. 5, wherein a corner of the incorporated p-type semiconductor layer contacts the left sidewall of element 24 at a top right corner portion of the left element 24 at which the corner is curved – see “1st Illustrated Fig. 1A” and “2nd Illustrated Fig. 1A” below for visual aid, and note the interpretation of “corner” is taken as a region which comprises a curve following the shape of the element 24 – not directly contacting the labeled element “Gate Electrode” and directly on top of the first passivation layer element 24. The interpretation is consistent with the claimed limitation which requires the corner to be curved meaning that the corner is not a point at which two edges intersect but rather encompasses an area at which two edges intersect. Furthermore, the interpretation of the gate electrode is consistent with the Applicant’s invention, see Applicant’s Fig. 3, having a central gate electrode portion element 38 and side field plate portions elements 40).

    PNG
    media_image2.png
    676
    956
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    690
    956
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the p-type semiconductor layer as taught by Beach as the p-type semiconductor layer of Johnson, wherein the combination discloses a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer directly on top of the first passivation layer comprises a curve because the combination can increase 

20.	Regarding Claim 13, Johnson and Banerjee disclose the HEMT of claim 12, wherein the buffer layer comprises a group III-V semiconductor (see Johnson [0064-0065] “gallium nitride material region 12”).

21.	Regarding Claim 14, Johnson and Banerjee disclose the HEMT of claim 13, wherein the buffer layer comprises gallium nitride (GaN) (see Johnson [0064-0065] “gallium nitride material region 12”)..

22.	Regarding Claim 15, Johnson and Banerjee disclose the HEMT of claim 12, wherein the barrier layer comprises AlxGa1-xN (see Johnson [0067] “Gallium nitride material region 12 comprises at least one gallium nitride material layer.  As used herein, the phrase "gallium nitride material" refers to gallium nitride (GaN) and any of its alloys, such as aluminum gallium nitride (AlxGa(1-x)N)”).

23.	Regarding Claim 16, Johnson and Banerjee disclose the HEMT of claim 12, wherein the first passivation layer comprises silicon nitride (see Johnson [0035] “Suitable compositions for electrode-defining layer 24 include, but are not limited to, nitride-based compounds (e.g., silicon nitride compounds), oxide-based compounds (e.g., silicon oxide compounds), polyimides, other dielectric materials, or combinations of these compositions (e.g., silicon oxide and silicon nitride).” Selected as silicon nitride compounds).

Claim 18, Johnson and Banerjee disclose the HEMT of claim 12, wherein the p-type semiconductor layer comprises p-type gallium nitride (p-GaN) (see Banerjee [0041] “the lower gate electrode film 344 includes p-type GaN”).

25.	Regarding Claim 19, Johnson and Banerjee disclose the HEMT of claim 12, further comprising a field plate adjacent to two sides of the gate electrode and on the first passivation layer (see Johnson upper outer leftmost and rightmost portions of elements 18 & 26 on the incorporated first passivation layer, see [0053] “the portion of the gate electrode that overhangs the electrode-defining layer in the direction of the drain electrode can function as a field plate which increases the breakdown voltage of the device, amongst other beneficial effects.”;
The interpretation is consistent with the Applicant’s invention as disclosed in the original specification, see Applicant’s Fig. 5, gate electrode element 38 part of the same gate structure layer element 36 with field plate portions elements 40 which are also part of the same gate structure layer element 36).

26.	Regarding Claim 20, Johnson and Banerjee disclose the HEMT of claim 19, wherein the field plate comprises an inclined sidewall (see “2nd Illustrated Fig. 1A” above, labeled element “Inclined Sidewall”).

27.	Claim 17 is rejected under 35 U.S.C. 103 as obvious over Johnson et al. (US 2005/0133818 A1), hereinafter as Johnson, in view of Banerjee et al. (US 2020/0044067 A1), hereinafter as Banerjee, in view of Huang et al. (US 2019/0206998 A1), hereinafter as Huang.


Claim 17, Johnson and Banerjee disclose the HEMT of claim 12.
Johnson and Banerjee do not explicitly disclose further comprising a second passivation layer between the first passivation layer and the barrier layer.
	Huang discloses further comprising a second passivation layer between the first passivation layer and the barrier layer (see Fig. 1 second passivation layer element 126 between the first passivation layer element 124 and the barrier layer element 108, see [0017] “the first dielectric layer 124 may be formed from one or more suitable materials including … silicon nitride (SiN)”, “second dielectric layer 126 may be formed from one or more suitable materials including … aluminum oxide Al2O3), aluminum nitride (AlN)”, and see [0015] “barrier layer 108”).
	The second passivation layer as taught by Huang is incorporated as a second passivation layer of Johnson and Banerjee. The combination discloses further comprising a second passivation layer between the first passivation layer and the barrier layer (the second passivation layer of aluminum oxide is incorporated between the first passivation layer of silicon nitride and the barrier layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a second passivation layer between the first passivation layer and the barrier layer as taught by Huang as further comprising a second passivation layer between the first passivation layer and the barrier layer of Johnson and Banerjee because the combination provides different material which provide different protective properties against different unwanted impurities from diffusing to the active area of the device;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known passivation layer for another in a similar device where the materials are provided as alternatives (see Huang [0017] and Johnson [0035]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/SAMUEL PARK/Examiner, Art Unit 2818